Title: To Thomas Jefferson from Robert Patterson, 18 December 1790
From: Patterson, Robert
To: Jefferson, Thomas



Sir
[Philadelphia] Dec. 18th. 1790.

You will not, I am persuaded, be displeased with any hint, though from one who has not the honour of being personally known to you, which aims at public utility.—
The advantages which must accrue to the community, from the establishment of uniform weights and measures throughout the United States, are obvious at first view.—I would beg leave to suggest what appears to me a matter very proper to be connected with the above. I mean some alteration in our Calendar.
There are many weighty reasons why the number of months in the year should continue the same as at present, but none, except that of arbitrary custom, why the number of days in each month should not be as nearly equal as possible. As that matter now stands, a species of injustice is unavoidable, in many of our public as well as private transactions; particularly in the payment of interest, Salaries, house rent, &c. where months, quarters or half years are taken into account. For instance, as much interest is allowed for the month of February of 28 days, as for the month of January, which is more than 1/10 part longer; and as much salary or house-rent for the first half of the year, as for the second; though, in common years, the one has three days less than the other.
This arbitrary inequality among the months has produced  another irregularity. The intercalary day, in leap years, is in reality due (so to speak) at the end of the preceding year, and yet the payment is unjustly deferred two months, for the sake of adding it to the short month of February.
The following arrangement appears to me liable to no possible objection, except that of its being an innovation; and this, I apprehend, can have little weight with the people of the United States, who have, in many instances of much greater magnitude, broken off the shackles of former prejudice, and dared to think and act for themselves.


Jany.
30
}
91
July
301
}
91


Feby.
31
Aug.
31


March.
30
Sep.
30


Apl.
31
}
92
Oct.
31
}
91


May.
30
Nov.
30


June
31
Dec.
30


In leap years Dec. 31.—And consequently the last quarter 92. According to the above, not only the month, but also the quarters and half years, are as nearly equal among themselves as it is possible for them to be, and the intercalary day, in leap years, is thrown in at the end of the year where it ought to be.—
In Europe they have, or have had, their old stiles, and new stiles, and why may not we have our American stile. The addition of A.S. to our dates, till such time as other nations shall adopt the same stile with us, would render our chronology sufficiently inteligible.—I am Sir, with all possible respect your obedt. Servant,

Robt. Patterson

